[Cite as In re Sucholdoski, 2011-Ohio-6333.]


STATE OF OHIO                     )                      IN THE COURT OF APPEALS
                                  )ss:                   NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

IN RE: ESTATE OF ANNA                                    C.A. No.      10CA009833
SUCHODOLSKI, deceased

                                                         APPEAL FROM JUDGMENT
                                                         ENTERED IN THE
                                                         COURT OF COMMON PLEAS
                                                         COUNTY OF LORAIN, OHIO
                                                         CASE No.   2009 ES 00520


                                 DECISION AND JOURNAL ENTRY

Dated: December 12, 2011



        BELFANCE, Presiding Judge.

        {¶1}       Alice Calabrese appeals from the probate court’s denial of her claim against the

estate of Anna Suchodolski, her mother. For the reasons set forth below, we affirm in part and

reverse in part.

                                                    I.

        {¶2}       Over the last twelve years of Ms. Suchodolski’s life, Ms. Calabrese cared for her

ailing mother. When her mother lived independently, Ms. Calabrese bought groceries for her,

did her laundry, drove her to her appointments, and assisted her in many other ways. When Ms.

Suchodolski eventually moved into a retirement community, Ms. Calabrese visited nearly every

day and assisted with her care. Ms. Calabrese’s two sisters, who both lived outside Ohio, did not

visit their mother during the final seven years of her life.

        {¶3}       When Ms. Suchodolski passed away, her will divided her estate equally amongst

her three daughters. However, in addition to Ms. Calabrese’s share of the estate, she received
                                                 2


approximately $100,000 in transfer on death assets from her mother. Ms. Calabrese also filed a

claim in quantum meruit against her mother’s estate, requesting $96,000 in compensation for

services rendered over the last twelve years of her mother’s life. Kathryn Maillard, one of Ms.

Calabrese’s sisters, filed exceptions to Ms. Calabrese’s claims. The probate court appointed Kurt

Sarringhaus to represent the estate as the estate fiduciary, Ms. Calabrese, was involved in the

disputed claim.

        {¶4}    In his report to the probate court, Mr. Sarringhaus asserted that Ms. Calabrese

should be “admire[d] * * * for her loyalty and diligence in taking care of a loved one.”

Nevertheless, he recommended that Ms. Calabrese’s claim be denied on the authority of Hinkle

v. Sage (1902), 67 Ohio St. 256.       However, Mr. Sarringhaus also recommended that Ms.

Calabrese be compensated for the work she had done preparing real property owned by Ms.

Suchodolski for sale.

        {¶5}    The trial court adopted Mr. Sarringhaus’ recommendation and denied Ms.

Calabrese’s claim against the estate pertaining to the care of her mother. It also ordered that that

Ms. Calabrese be paid $25,200, which it had calculated as being a seven percent commission on

the value of the real estate.

        {¶6}    Ms. Calabrese has appealed, raising two assignments of error for consideration.

                                                II.

                                 ASSIGNMENT OF ERROR I

        “THE TRIAL COURT ERRED AS A MATTER OF LAW IN DENYING, IN
        PART, THE CLAIM FILED AGAINST THE ESTATE BY APPELLANT FOR
        PERSONAL CARE-GIVING SERVICES RENDERED TO THE DECEDENT
        BEFORE HER DEATH.”

        {¶7}    Ms. Calabrese argues that the probate court incorrectly applied Hinkle when it

denied her claim. However, we do not reach the merits of this argument because, even if we
                                                  3


were to conclude that Hinkle did not bar Ms. Calabrese’s claim against her mother’s estate, we

would affirm the probate court’s judgment.

       {¶8}    Though often intertwined with unjust enrichment, quantum meruit is a distinct

claim or right of action. “Quantum meruit is generally awarded when one party confers some

benefit upon another without receiving just compensation for the reasonable value of services

rendered.” (Emphasis sic.) Aultman Hosp. Assn v. Community Mut. Ins. Co. (1989), 46 Ohio

St.3d 51, 55. It is an equitable remedy giving “rise to obligations imposed by law, irrespective of

the intentions of the parties, in order to prevent an injustice when one party retains a benefit from

another’s labors.” (Internal quotations and citations omitted.) In re Estate of Kirkland, 175 Ohio

App.3d 73, 2008-Ohio-421, at ¶23. Given that the doctrines of quantum meruit and unjust

enrichment are intertwined, we have stated that, the elements of quantum meruit are identical to

those of unjust enrichment. Bldg. Industry Consultants, Inc. v. 3M Parkway, Inc., 182 Ohio

App.3d 39, 2009-Ohio-1910, at ¶16. “A successful claim of unjust enrichment requires that: (1)

a benefit has been conferred by a plaintiff upon a defendant; (2) the defendant had knowledge of

the benefit; and (3) the defendant retained the benefit under circumstances where it would be

unjust to do so without payment.” (Internal quotations and citations omitted.) Id.

       {¶9}    In its journal entry, the probate court noted that:

        “There was a suggestion during the hearing that [Ms. Suchodolski] would have
       wanted [Ms. Calabrese] to receive a larger portion of the Estate due to the
       personal services that [Ms. Calabrese] had provided. There was, however,
       testimony that [Ms. Calabrese] had received an additional $100,000.00 in non-
       probate assets from [Ms. Suchodolski.] * * * If it was [Ms. Suchodolski’s]
       intention to compensate [Ms. Calabrese] more than her siblings, [Ms. Calabrese]
       in fact received the additional compensation.”

The probate court, notwithstanding its determination that Hinkle barred Ms. Calabrese’s claim,

essentially determined that Ms. Calabrese had failed to demonstrate that she was entitled to
                                                 4


quantum meruit relief given that she had received an additional $100,000 in non-probate assets,

which in effect compensated her for her services. Notably, the amount Ms. Calabrese received in

non-probate assets exceeded the amount she claimed was due for her services rendered.

       {¶10} Ms. Calabrese has not challenged this portion of the probate court’s judgment on

appeal, see App.R. 16(A)(3) and (7), though she argues in her reply brief that “nothing has

labeled [the $100,000] as compensation for services rendered[.]” However, Ms. Calabrese has

not pointed to any authority requiring such specificity. Moreover, she has not challenged the

trial court’s factual findings nor has she demonstrated that the trial court committed an error of

law in its determination that Ms. Calabrese was not entitled to quantum meruit relief because she

had been compensated.

       {¶11} Ms. Calabrese’s first assignment of error is overruled.

                                ASSIGNMENT OF ERROR II

       “THE TRIAL COURT DECISION AND THE CALCULATION OF THE
       AMOUNT DUE APPELLANT ON THE PORTION OF THE CLAIM
       ALLOWED WAS AN ABUSE OF DISCRETION AND CONTRARY TO THE
       MANIFEST WEIGHT OF THE EVIDENCE.”

       {¶12} In Ms. Calabrese’s second assignment of error, she argues that the probate court

abused its discretion when it calculated her commission because it undervalued the value of the

property sold. In the probate court's judgment entry, it determined that:

       “[E]vidence was admitted that showed that [Ms. Calabrese] had marketed and
       sold $360,000.00 worth of property that greatly benefited the Estate. * * * Even
       though [she] is not a real estate agent, the Court believes that the equivalent of a
       7% commission on the property sold is appropriate for [her]. Thus, $25,200.00 is
       approved[.]”

Ms. Calabrese argues, and the Appellees concede, that the value of the property sold was

$401,000, not $360,000.

       {¶13} It is unclear how the probate court calculated the $360,000, and, thus, it is unclear
                                                 5


whether its award of $25,200 was the result of a mathematical error or the intended amount.

Therefore, we are unable to properly conduct a review of the probate court’s order. See, e.g.,

State ex rel. Donohoe v. Indus. Comm., Slip Opinion No. 2011-Ohio-5798, at ¶19.

       {¶14} Accordingly, Ms. Calabrese’s second assignment of error is sustained, and this

matter is remanded to the probate court for further clarification of the appropriate commission.

                                                III.

       {¶15} Ms. Calabrese’s first assignment of error is overruled and her second assignment

of error is sustained. The judgment of the Lorain County Court of Common Pleas, Probate

Division, is affirmed in part, reversed in part, and the cause is remanded for further proceedings

consistent with this opinion.

                                                                          Judgment affirmed in part,
                                                                                   reversed in part,
                                                                               and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed equally to both parties.
                                        6




                                            EVE V. BELFANCE
                                            FOR THE COURT



CARR, J.
CONCURS

DICKINSON, J.
CONCURS IN JUDGMENT ONLY


APPEARANCES:

JOHN L. KEYSE-WALKER, Attorney at Law, for Appellant.

THOMAS PILLARI, RICHARD D. PANZA, and RACHELLE K. ZIDAR, Attorneys at Law,
for Appellee.